DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 8/26/21. Claims 1-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in RE claim 1: Ngo et al. and Waga are cited because they are pertinent to Applicant’s disclosure. Applicant’s arguments are considered persuasive. Accordingly , none of the cited prior art of record, discloses, teach or fairly suggest at least determining, by the device reader, a set of verification options for the bearer and providing the set of verification options to the credential device over the digital communication channel; receiving a verification option selected from the set of verification options by the credential device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in RE claim 9: Ngo et al. and Waga are cited because they are pertinent to Applicant’s disclosure.  receiving from the device reader a set of verification options for the bearer over the digital communication channel; and selecting a verification option from the set of verification options and communicating the selected verification option to the device reader for verifying the bearer of the credential device in accordance with the selected verification option. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance in RE claim 17: Ngo et al. and Waga are cited because they are pertinent to Applicant’s disclosure.  Applicant’s arguments are considered persuasive. Accordingly, none of the cited prior art of record, discloses, teach or fairly suggest at least receive from the device reader a set of verification options for the bearer over the digital communication channel; and select a verification option from the set of verification options and communicate the selected verification option to the device reader for verifying the bearer of the credential device in accordance with the selected verification option. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887